                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD LEE MAINS,

        Plaintiff,
                                                  Case No. 18-cv-881-bbc
   v.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        s/                                              2/18/2020
        Peter Oppeneer, Clerk of Court                     Date
